Exhibit 10.10
 
 
Onvia, Inc.
Management Incentive Plan
Participants
Executive Officers of Onvia, Inc., other than Sales Executives
Objectives
· Achieve corporate performance that most reflect stockholder interests
· Drive and reward unified performance across executive team
· Focus on building trend for long-term, profitable growth
Key Achievement Metrics
Achievement of Board defined goals including without limitation Bookings, Net
Income, EBITDA and cash flow.
Bonus Target
Between 22% - 80% of Base Salary for Participants
Overachievement
If the Company’s performance against the Key Achievement Metrics exceeds the
target goals established by the Board, the Board has established accelerators to
modify the Participants’ award levels.
Terms of Funding and Payment
· If the Company’s performance falls below the Key Achievement Metrics floor
established by the Board, the bonus pool shall not be funded.
· Bonus pool to be funded and targets paid upon certification by the
Compensation Committee of metrics achieved by the Company.





 